DETAILED ACTION
	Receipt of Applicant’s Amendment, filed February 10, 2021 is acknowledged.  
Claims 24-30 were amended.
Claims 1-23 were cancelled.
Claims 24-43 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Host-side network interface in claim 24.
Network-side network interface in claim 24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim limitations “host-side network interface” and “network-side network interface” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No corresponding structure has been identified in the claim language for performing the explicitly recited functionality tied to these generic placeholders.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For examination purposes this claim limitations have been afforded the plain meaning of the claim language.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-23 of U.S. Patent No. 10423670. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would identify the language as covering the same scope.

Instant claims
24. (New) A system, comprising: 	

a host-side network interface configured to: 
	receive a data object from a host machine; 




one or more processors; a memory storing instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
	encode the data object into a plurality of shards according to a sharding technique; 

	determine a plurality of storage locations to store the plurality of shards; and 
a network-side network interface configured to: 
	send respective ones of the plurality of shards to respective ones of the plurality of storage locations.  

25. (New) The system of claim 24, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
	determine that the data object includes a request to store the data object; and 
	request, from a storage system, a storage location list; and 
	receive, from the storage system, the storage location list indicating the plurality of storage locations.  

26. (New) The system of claim 25, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to:  
	in response to a determination that the data object includes the request, retrieve one or more credentials associated with the storage system; and 
	encrypt the data object according to the one or more credentials.  



27. (New) The system of claim 24, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to:  
	receive a request to retrieve the data object, and wherein the object coding device is further configured to: 

	reconstruct the data object from the at least a subset of the plurality of shards.  

28. (New) The system of claim 27, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
	receive, from a particular storage location of the plurality of storage locations, object reconstruction information, wherein the data object is reconstructed according to the object reconstruction information.  

29. (New) The system of claim 24, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to:	determine an encoding matrix for the data object; 
	apply the data object to the encoding matrix to generate an encoded data object; and 
	divide the encoded data object into the plurality of shards.  





30. (New) The system of claim 24, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
	generate a plurality of storage requests for the plurality of shards, wherein each of the plurality of storage requests indicates a different storage location of the plurality of storage 


	wherein the respective ones of the plurality of shards are sent to the respective ones of the plurality of storage locations according to the plurality of storage requests.  


31. (New) A method, comprising: 
	



receiving, at an object coding device, a data object from a host machine;  

	encoding, by the object coding device, the data object into a plurality of shards according to a sharding technique;


 
	determining, at the object coding device, a plurality of storage locations to store the plurality of shards; and 
	sending, from the object coding device, respective ones of the plurality of shards to respective ones of the plurality of storage locations.

38. (New) One or more non-transitory, computer-readable storage media storing instructions that, when executed on or across one or more processors, cause the one or more processors to: 
	encode a data object, received from a host machine, into a plurality of shards according to a sharding technique; 
	determine a plurality of storage locations to store the plurality of shards; and 


41. (New) The one or more non-transitory, computer-readable storage media of claim 38, wherein the data object is reconstructed according to object reconstruction information received from a particular storage location of the plurality of storage locations.


17.	a host-side network processing device coupled between a host machine and a storage system, the host-side network processing device comprising: 
	a host-side network interface configured to: 
	receive a data packet from the host machine;

20. wherein the object coding device is further configured to, in response to receiving the host data object, 

encode the host data object into a plurality of host shards according to the sharding technique.

21. requests a plurality of storage locations of the storage system to store the plurality of host shards









17. a storage request processing device configured to: 
	determine that the data packet includes a request for a data object that is coded according to a sharding technique;

21. an object storage request that requests a plurality of storage locations of the storage system to store the plurality of host shards; and in response to receiving a location list from the storage system…




18… in response to the storage request processing device determining that the data packet includes the request for the data object, retrieve one or more credentials associated with the storage system; and 
encrypt the data object request based on the one or more credentials, wherein the data packet is unencrypted.

17. a request generator configured to: in response to the storage request processing device determining that the data packet includes the request for the data object, generate, for the storage system, a data object request that requests the data object and that indicates, to the storage system, that the 



	a network-side network interface configured to: 
	transmit the data object request to the storage system; and 
	an object coding device configured to: receive, via the network-side network interface, at least a subset of a plurality of shards of the data object; and 
	reconstruct the data object from the at least a subset of the plurality of shards.





17 …that the host-side network device is capable of reconstructing the data object from at least a subset of the plurality of shards of the data object;…
20. …wherein the storage request processing device is further configured to determine that the different data packet includes a request for the storage system to store a host data object according to the sharding technique, and wherein the object coding device is further configured to, in response to receiving the host data object, encode the host data object into a plurality of host shards according to the sharding technique.

17.  a storage request processing device configured to: 
	determine that the data packet includes a request for a data object that is coded according to a sharding technique;
22. a storage request processing device configured to: 


17. …transmit the data object request to the storage system; and




17.	a host-side network processing device coupled between a host machine and a storage system, the host-side network processing device comprising: 
	a host-side network interface configured to: 
	receive a data packet from the host machine;

20. wherein the object coding device is further configured to, in response to receiving the host data object, encode the host data object into a plurality of host shards according to the sharding technique.

21. requests a plurality of storage locations of the storage system to store the plurality of host shards
17. …transmit the data object request to the storage system; and



20. wherein the object coding device is further configured to, in response to receiving the host data object, encode the host data object into a plurality of host shards according to the sharding technique.

21. requests a plurality of storage locations of the storage system to store the plurality of host shards




17. receive, via the network-side network interface, at least a subset of a plurality of shards of the data object; and 
	reconstruct the data object from the at least a subset of the plurality of shards.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 25, 27-32, 34-39, 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waterhouse [7734643].

With regard to claim 24 Waterhouse teaches A system, comprising: 
a host-side network interface (Figure 2, 218 “external network”) configured to: 
receive a data object (Waterhouse, Column 8, lines 8-9 “object archive module 410 receives a data object”; line 50 In RECEIVE DATA OBJECT operation 504) from a host machine (Figure 2, 212, 214, 216); 
one or more processors (Figure 3, 302); a memory (Figure 3, 304) storing instructions (Figure 4, 410 object archive module, which is part of symmetric storage that, when executed on or across the one or more processors, cause the one or more processors to:  
encode the data object (Waterhouse, Column 9, “object archive module 410 applies an erasure coding algorithm”) into a plurality of shards according to a sharding technique (Waterhouse, Column 9, “object archive module 410 divides each of the data blocks 604 into one or more data fragments”); 
determine a plurality of storage locations (Waterhouse, Column 8, lines 15-20 “object archive module 410 generates a random, and reproducible layout map identifier (ID) that is assigned to the data object… assignment of randomized layout map IDs allows data objects to be evenly distributed among storage structures of locally attached storage 206A-206n in storage system 200”)  to store the plurality of shards (Waterhouse, Column 9, lines 49-54 “Following generation of the data fragments and parity fragments (method 500), object archive module 410 stores the data fragments of the data object and the parity fragments associated with the data object to one or more storage structures, e.g., storage disks, in storage system 200, in accordance with the layout map associated with the data object”); and 
a network-side network interface (Figure 2, 208 Storage system network”) configured to: 
send respective ones of the plurality of shards to respective ones of the plurality of storage locations (Waterhouse, Column 9, lines 49-54 “Following generation of the data fragments and parity fragments (method 500), object archive module 410 stores the data fragments of the data object and the parity fragments .  

With regard to claims 25, 32 and 39 Waterhouse further teaches wherein the memory (Figure 3, 304) further comprises instructions (Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to:
determine that the data object includes a request to store the data object (Waterhouse, Column 8, lines 8-9 “object archive module 410 receives a data object”; line 50 In RECEIVE DATA OBJECT operation 504; lines 6-9 “object archive module 410 placement, fragmentation, and storage of a data object.  During placement, object archive module 410 receives a data object and determines a set of storage structures”); and 
request, from a storage system, a storage location list as the command to generate the layout map ID (Column 8, lines 14-15); and 
receive, from the storage system, the storage location list indicating the plurality of storage locations (Waterhouse, Column 8, lines 15-20 “object archive module 410 generates a random, and reproducible layout map identifier (ID) that is assigned to the data object… assignment of randomized layout map IDs allows data objects to be evenly distributed among storage structures of locally attached storage 206A-206n in storage system 200”).  

With regard to claims 27 and 34 Waterhouse further teaches 2Kowert, Hood, Munyon, Rankin & Goetzel, P.C.wherein the host-side network interface is further configured to: 
receive a request to retrieve the data object (Waterhouse, Column 19, lines 23-24 “a request to retrieve, .e.g., read, a data object is received at node 202A-202n”), and wherein the memory (Figure 3, 304) further comprises instructions (Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to:
receive at least a subset of the plurality of shards from the plurality of storage locations (Waterhouse, Column 19, lines 59-61 “object archive module 410 retrieves the data object based on the layout, e.g., reads the data fragments from the locations on storage structure 314, e.g., disks, indicated in the layout”); and 
reconstruct the data object from the at least a subset of the plurality of shards (Waterhouse, Column 19, lines 61-63 “reads the data fragments from the locations on storage structure 314, e.g., disks, indicated in the layout, and assembles the data object”).  

With regard to claims 28 and 35 Waterhouse further teaches wherein the memory (Figure 3, 304) further comprises instructions (Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to: 
receive, from a particular storage location of the plurality of storage locations (Waterhouse, Column 19, lines 59-61 “retrieves the data object based on the layout, .e.g., reads the data fragments from the locations on storage structures 314 e.g., disks, indicated in the layout”), object reconstruction information, wherein the data object is reconstructed according to the object reconstruction information (Waterhouse, Column 19, lines 62-65 “any missing data fragments are reconstructed using other data and parity fragments and the erasure coding algorithm”).  

With regard to claims 29, 36 and 42 Waterhouse further teaches wherein to encode the data object into the plurality of shards, the memory (Figure 3, 304) further comprises instructions (Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to:
determine an encoding matrix for the data object (Waterhouse, Column 9, lines 25-30 “archive module 410 applies an erasure coding algorithm, such as a Reed-Solomon erasure coding algorithm, to data fragments from each of the data blocks to generate one or more parity fragments.  In one embodiment, any parity fragment 608 can be used to generate any data fragment 606 of data block 604 of the data object 602”; Note “encoding matrix” has been interpreted in light of ¶41 of the specification which recites “the object reconstruction information 314 may be a decode matrix or an encode matrix” and ¶69 which recites “generate a decode matrix or may retrieve a decode matrix (e.g., the object reconstruction information 314”); 
apply the data object to the encoding matrix to generate an encoded data object (Waterhouse, Column 9, lines 25-30 “archive module 410 applies an erasure coding algorithm, such as a Reed-Solomon erasure coding algorithm, to data fragments from each of the data blocks to generate one or more parity fragments.  In one embodiment, any parity fragment 608 can be used to generate any data fragment 606 of data block 604 of the data object 602”); and 
divide the encoded data object into the plurality of shards (divide into data fragments operation 508, object archive module 410 divides each of the data blocks 604 into one or more data fragments”).  

With regard to claims 30, 37, and 43 Waterhouse further teaches wherein the memory (Figure 3, 304) further comprises instructions (Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to:
generate a plurality of storage requests for the plurality of shards (Waterhouse, Column 9, lines 49-54 “object archive module 410 stores the data fragments of the data object and the parity fragments associated with the data object to one or more storage structures, e.g., storage disk, in storage system 200, in accordance with the layout map associated with the data object”), wherein each of the plurality of storage requests indicates a different storage location of the plurality of storage locations and a different shard of the plurality of shards (Waterhouse, Column 8, lines 16-20 “assignment of randomized layout map IDs allow data objects to be evenly ,
wherein the respective ones of the plurality of shards are sent to the respective ones of the plurality of storage locations according to the plurality of storage requests (Waterhouse, Column 9, lines 50-54 “stores the data fragments… in accordance with the layout map”).  

With regard to claim 31 Waterhouse teaches A method, comprising: 
receiving(Waterhouse, Column 8, lines 8-9 “object archive module 410 receives a data object”; line 50 In RECEIVE DATA OBJECT operation 504) , at an object coding device(Figure 4, 410 object archive module), a data object from a host machine(Figure 2, 212, 214, 216);  
3Kowert, Hood, Munyon, Rankin & Goetzel, P.C.encoding (Waterhouse, Column 9, “object archive module 410 applies an erasure coding algorithm”), by the object coding device(Figure 4, 410 object archive module), the data object into a plurality of shards according to a sharding technique(Waterhouse, Column 9, “object archive module 410 divides each of the data blocks 604 into one or more data fragments”); 
determining, at the object coding device(Figure 4, 410 object archive module), a plurality of storage locations (Waterhouse, Column 8, lines 15-20 “object archive module 410 generates a random, and reproducible layout map identifier (ID) that is assigned to the data object… assignment of randomized layout map IDs allows data objects to be evenly distributed among storage structures of locally attached storage 206A-206n in storage system 200”)  to store the plurality of shards (Waterhouse, ; and 
sending, from the object coding device(Figure 4, 410 object archive module), respective ones of the plurality of shards to respective ones of the plurality of storage locations(Waterhouse, Column 9, lines 49-54 “Following generation of the data fragments and parity fragments (method 500), object archive module 410 stores the data fragments of the data object and the parity fragments associated with the data object to one or more storage structures, e.g., storage disks, in storage system 200, in accordance with the layout map associated with the data object”).

With regard to claim 38 Waterhouse teaches One or more non-transitory, computer-readable storage media storing instructions that, when executed on or across one or more processors (Waterhouse, Column 5 lines 56-57 “a processor 302; a memory 304; an operating system”), cause the one or more processors to: 
encode a data object(Waterhouse, Column 9, “object archive module 410 applies an erasure coding algorithm”), received (Waterhouse, Column 8, lines 8-9 “object archive module 410 receives a data object”; line 50 In RECEIVE DATA OBJECT operation 504)from a host machine(Figure 2, 212, 214, 216), into a plurality of shards according to a sharding technique(Waterhouse, Column 9, “object archive module 410 divides each of the data blocks 604 into one or more data fragments”); 
determine a plurality of storage locations (Waterhouse, Column 8, lines 15-20 “object archive module 410 generates a random, and reproducible layout map identifier (ID) that is assigned to the data object… assignment of randomized layout map IDs allows data objects to be evenly distributed among storage structures of locally attached storage 206A-206n in storage system 200”) to store the plurality of shards(Waterhouse, Column 9, lines 49-54 “Following generation of the data fragments and parity fragments (method 500), object archive module 410 stores the data fragments of the data object and the parity fragments associated with the data object to one or more storage structures, e.g., storage disks, in storage system 200, in accordance with the layout map associated with the data object”); and 
send respective ones of the plurality of shards to respective ones of the plurality of storage locations(Waterhouse, Column 9, lines 49-54 “Following generation of the data fragments and parity fragments (method 500), object archive module 410 stores the data fragments of the data object and the parity fragments associated with the data object to one or more storage structures, e.g., storage disks, in storage system 200, in accordance with the layout map associated with the data object”).

With regard to claim 41 Waterhouse teaches The one or more non-transitory, computer-readable storage media of claim 38, wherein the data object is reconstructed according to object reconstruction information received from a particular storage location of the plurality of storage locations (Waterhouse, Column 19, lines 59-61 “retrieves the data object based on the layout, .e.g., reads the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse in view of Flynn [20080168304].
With regard to claims 26, 33 and 40 Waterhouse further teaches wherein the memory (Figure 3, 304) further comprises instructions (Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to:
in response to a determination that the data object includes the request (Waterhouse, Column 8, lines 8-9 “object archive module 410 receives a data object”; line 50 In RECEIVE DATA OBJECT operation 504; lines 6-9 “object archive module 410 placement, fragmentation, and storage of a data object.  During placement, object 
Waterhouse does not explicitly teach retrieve one or more credentials associated with the storage system; and encrypt the data object according to the one or more credentials.  Flynn teaches retrieve one or more credentials associated with the storage system (Flynn, ¶183 “The encryption key may be received from a client”); and 
encrypt the data object according to the one or more credentials (Flynn, ¶184 “encrypts data or metadata segment received from the input buffer… the data segment encrypted using an encryption key received in conjunction with the data segment”).  
It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have implemented the distributed data storage method taught by Waterhouse using the encryption techniques taught by Flynn as it yields the predictable result of providing a level of security for the data stored in the system (Flynn, ¶182).

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive. 

With regard to the 112f interpretation applicant argues that the claim language do not include the terms “means” or “step” and thus fail the three prong test.


With regard to the 112f, Applicant argues that the term network interface is not a generic placeholder term, but has a structural meaning in the context of computing devices.
In response to the preceding argument it is put forth that one of ordinary skill in the art would not identify ‘network interface’ as referring to a structural element.  A network interface card may be a structural element, but a network interface itself is not a structural element.

With regard to the prior art applicant argues that Waterhouse fails to teach a host-side network interface configured to receive a data object from a host machine.  Specifically applicant argues that the node retrieving the data object is on the network-side by being part of the storage system and thus do not include a host-side network. interface.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AMANDA L WILLIS/           Primary Examiner, Art Unit 2158